OPINION
WATT, J.;
T 1 In this matter on certiorari, we address two issues:
1. - Did the Court of Civil Appeals (COCA) err when it applied the "clear weight of the evidence" standard of review to the Workers' Compensation Court's order awarding a lift van?
2. Did COCA err when it held that Claimant's - temporary - total - disability (TTD) award was limited to a maximum of 300 weeks?
We answer both questions in the affirmative. COCA failed to apply the law in effect at the time of Claimant's injury. We vacate and remand to the Workers' Compensation Court for further proceedings.
FACTS AND PROCEDURAL BACKGROUND
12 Kristy Dunkelgod (Claimant or Dun-kelgod) was injured on June 11, 2001, while working for Petitioner Williams Companies, Inc. (Employer) in Tulsa, Oklahoma. On her Form 3, she alleged a single incident injury to her back, with psychological overlay, which occurred while she was "lifting moving boxes all day." She also reserved all body parts. She later amended her Form 3 to add an injury of "consequential bowel/rectal distress" and again reserved all body parts. The trial court awarded TTD benefits on July 15, 2004, for injury to the lumbar back, and reserved the issues of "resulting psychological overlay and consequential injury in the form of bowel/rectal distress" for future hearing. The court found she had been, and continued to be, temporarily totally disabled since her injury and was "in need of further medical treatment, care and attention...." Employer's request to terminate benefits was denied.1
13 On October 20, 2008, the trial court ordered Employer to reimburse Claimant for a "Go-Go" scooter and a seooter lift for a vehicle. On January 15, 2010, the court ordered Employer to provide a driving evaluation and a van. The court found that Claimant's need for transportation was permanent and that neither leasing a van nor paying for private transportation was cost effective. After Employer appealed, the three judge panel reversed and remanded for consideration as to the "medical necessity" for the van.
1 4 On July 12, 2010, the trial court issued two orders. The court again awarded the van, equipped with lift service for her seooter, based on Dr. C.'s recommendation for transportation assistance to improve "claimant's mobility, independence and ultimate psychological recovery/stability." The order also contained the finding that Claimant's need for transportation was "medically/psychologically necessary."
1 5 The other order issued on July 12, 2010 directed Employer to pay an additional 52 weeks of TTD benefits and to provide treatment, including back surgery at "L2-8", a thoracic spine MRI, and epidural steroid injections in the lumbar spine and hip. On November 19, 2010, in its Order on Appeal, the panel affirmed the award of the van and additional TTD benefits, as ordered on July 12, 2010.2
*1110T6 Employer appealed the three judge panel's order. In a published opinion filed on November 18, 2011, COCA found the law applicable to Claimant's injuries provided a maximum of 300 weeks of TTD benefits. It vacated the panel's order and remanded for a determination of the date on which Claimant had received the maximum benefits. COCA also held the finding that the lift van was a medical necessity was "against the clear weight of the evidence." Claimant filed her petition for certiorari which was granted on February 22, 2012.
WHILE A WORKERS' COMPENSATION CLAIM IS PENDING, THE LAW AS IT EXISTED AT THE TIME OF THE INJURY DETERMINES THE SUBSTANTIVE RIGHTS AND LIABILITIES OF THE PARTIES, DESPITE AN - INTERVENING - STATUTORY AMENDMENT
a. The standard of review, determined on the date of injury, is a substantive right requiring prospective application.
T7 Before the 2010 statutory amendment to 85 O.S. § 3.6(C), discussed below, or the enactment of the new Workers' Compensation Code (the Code), 85 O0.8.2011, §§ 801-413 on August 26, 2011, Parks v. Norman Municipal Hosp., 1984 OK 53, 684 P.2d 548, was the landmark case addressing the standard of review in workers' compensation appeals. Appellate court review was limited to questions of law. 85 0.8.1981 § 26.3 Final orders of the Workers' Compensation Court were subject to the traditional "any-competent-evidence test of correctness."4 This was the standard of review at the time of Claimant's injury on June 11, 2001.
T8 Effective November 1, 2010, 85 O.8. § 3.6(C) was amended to provide:
The Supreme Court may modify, reverse, remand for rehearing, or set aside the order or award upon any of the following grounds:
[[Image here]]
4. The order or award was against the clear weight of the evidence. [emphasis added].
T9 On March 1, 2011, this Court entered an order in Dunlap v. The Multiple Injury Trust Fund, 2011 OK 14, 249 P.3d 951, acknowledging the amendment of § 3.6(C). We stated:
The amendment - notwithstanding, the Court of Civil Appeals properly applied the "any competent evidence" standard of review in deciding this case because the injury underlying the claim for benefits occurred prior to effective date of the amendment. - Knott v. Halliburton, 1988 OK 29, ¶ 4, 752 P.2d 812, 813-14. The amendment authorizing review of an order or award to determine whether it was against the clear weight of the evidence applies prospectively to claims for injuries that occur after the effective date of the amendment. [emphasis added].
{10 We subsequently upheld the rule in Dunlap, supra, in Nomac Drilling LLC v. Mowdy, 2012 OK 45, ¶ 8, 277 P.3d 1282, 1284;
Because Claimant's injury precedes the effective date of the November 1, 2010 amendments to the Workers' Compensation Act, the law at the time of Claimant's injury governs. Thus, the 'any competent evidence' standard applies. See Dunlap v. Multiple Injury Trust Fund, 2011 OK 14, *11111, 249 P.3d 951, 952. This Court must sustain the Workers' - Compensation Court's determination of a fact issue if it is supported by any competent evidence. Parks v. Norman Mun. Hosp., 1984 OK 53, ¶ 12, 684 P.2d 548, 552.
T 11 Dunlap and Nomac, supra, both construe the November 1, 2010 amendment to 85 O.S. § 3.6 which provides for the review standard of "against the clear weight of the evidence." 5 Now, for the first time, this Court construes 85 0.8.2011 § 340, the new Code section on Appeals. Section 340 contains no provision for using the law in effect at the time of injury. In fact, § 840(D) provides for disregarding the law on the date of injury:
[After the effective date of this act, regardless of the date of injury, the Supreme Court may modify, reverse, remand for rehearing, or set aside the order or award upon any of the following grounds:
[[Image here]]
4. The order or award was against the clear weight of the evidence. [emphasis added]
1 12 However, the new Code does include a provision at 85 0.S8.2011 § 315, similar to § 8.6(F) or § 8.6(G) in the previous Act:
Benefits for a single event injury shall be determined by the law in effect at the time of injury ... Benefits for death shall be
determined by the law in effect at the time of death. [emphasis added]
{13 Without deciding whether see-tions 340(D) and 815 are internally inconsistent,6 we consider instead whether the Legislature's obvious intent that the "against the clear weight of the evidence" standard of review must apply in every appeal filed after August 26, 2011, is consistent with our workers' compensation jurisprudence. We hold it is not.
114 A cause of action accrues when the plaintiff could have first maintained an action. See gen., Cowart v. Piper Aircraft Corporation, 1983 OK 66, 665 P.2d 315, 318. In workers' compensation cases, the claim accrues on the date of the injury. King Manufacturing v. Meadows, 2005 OK 78, 127 P.3d 584; Independent School District No. 89 v. McReynolds, 1974 OK 136, 528 P.2d 313; Spec. Ind. Fund v. Michaud, 1959 OK 203, 345 P.2d 891; and General Electric Co. v. Folsom, 1958 OK 279, 332 P.2d 950. The date of injury or death also determines the compensation allowed a particular claimant. Independent School District No. 89 v. McReynolds, 1974 OK 136, 528 P.2d 313; Spec. Ind. Fund v. Michaud, supra; and General Electric Co. v. Folsom, supra. The date of injury has long been the point in time in workers' compensation cases when rights of the parties become established, including when a claim must be filed;7 which law to use for determining benefits,8 and a schedule *1112of compensation to determine the amount of benefits a claimant is entitled to receive.9 We stated in King Manufacturing v. Meadows, 127 P.3d at 589:
The general rule is that the law in effect at the time of an employee's injury controls in workers' compensation matters. A compensation claim is controlled by the laws in existence at the time of injury and not by laws enacted thereafter. The right of an employee to compensation arises from the contractual relationship existing between the employee and the employer on the date of injury. The statutes then in force form a part of the contract and determine the substantive rights and obligations of the parties. No subsequent amendment can operate retrospectively to affect in any way the rights and obligations which are fixed. [footnotes omitted] [emphasis added].
1 15 In King, we cited to Cole v. Silverado Foods, Inc., 2003 OK 81, 78 P.3d 542, which addressed the effect of an amendment to 85 0.8. § 43(B) decreasing the length of time in which a claimant must request the adjudication of a pending claim. The effect of the amendment in that case was to foreclose the claimant's right to have her claim heard. We held that the amendment of § 48(B) in that case was much more than a remedial, procedural action which impacted only the time in which a claim could be brought. Its impact would have destroyed the claimant's substantive right to receive a portion of her unadjudicated "statutorily 'recoverable compensation.'" Cole, ¶ 12, 78 P.3d at 548, citing Magnolia Petroleum Co. v. Watkins, 1936 OK 372, 57 P.2d 622, 623, 177 Ok. 30. Significantly, we also found the statute allows an employer to invoke the same lapse of time to defeat its own statutory liability, le., a "liability-defeating defense," for unadjudicated benefits. Cole, ¶ 11-12, 78 P.3d at 547-548. We said:
Section 43(B) stands as an employer's liability-defeating defense against an employee's untimely quest for permanent disability's adjudication. A statutory defense constitutes an acerued right. To modify one's defense against a claim changes its character and potency. That change decreases here the time period from five to three years during which an employer may extinguish its lability. Retroactive application of § 48(B) would make the employer's defense much more extensive than it stood at the time the claim was brought. The amendment also affects the merits of Cole's claim. She would have to confront a different defense. Because the amendment refashions § 43(B) into a different and more extensive liability-defeating mechanism, it destroys the claimant's right to present her claim free from being subjected to new and more extensive instruments of destruction. Inasmuch as the amended version of § 43(B) operates here on rights in existence, its terms are subject solely to prospective application. [emphasis added].
Cole v. Silverado, ¶ 13, 78 P.3d at 548.
{16 The Oklahoma Constitution guarantees that any cause of action which has ac-erued may not be destroyed by the Legislature after the suit has been commenced. Similarly, claims which have become barred, due to the passage of time or by statute, may not be revived by the Legislature. See Okla. Const., Art. 5, § 52:
Revival of rights or remedies-Taking away cause of action or defense
The Legislature shall have no power to revive any right or remedy which may have become barred by lapse of time, or by any statute of this State. After suit has been commenced on any cause of action, the Legislature shall have no power to *1113take away such cause of action, or destroy any existing defense to such suit. [emphasis added].
[17 Additionally, accrued rights and proceedings begun pursuant to statute are protected against the repeal of those statutes. See Okla. Const., Art. 5, § 54:10
Repeal of statute-Effect
The repeal of a statute shall not revive a statute previously repealed by such statute, nor shall such repeal affect any ac-erued right, or penalty incurred, or proceedings begun by virtue of such repealed statute.
118 The standard of review applicable to a workers' compensation appeal is that which is in effect when the claim ac-erues. It is determined as of the date of injury and is a substantive right which remains unaffected by later-enacted legislation, despite statutory language to the contrary. See Dunlap, Nomac, supra; Okla. Const., Art. 5, §§ 52, 54. Our constitution protects the accrual of a cause of action so that a person's failure to exercise rights under a statute prior to the statute's repeal does not result in the loss of those rights. Hammons v. Muskogee Medical Center Authority, 1985 OK 22, 697 P.2d 539, 542. Generally, a statute or its amendments will have only prospective effect unless it clearly provides otherwise. Id. While the statute at issue, § 340(D), provides that the date of injury is irrelevant, applying this provision as written would allow the unconstitutional abrogation of an accrued right. Hammons, supra, 697 P.2d at 542.
b. Evidence presented
119 COCA held at paragraph 19 of the opinion:
[The clear weight of the evidence does not show a van is medically necessary. Indeed the record does not include even any competent evidence of medical necessity. [emphasis added].11
T 20 COCA referred to the medical report of Dr. C.,12 one of Claimant's treating physicians, who opined that a lift van would be appropriate for Claimant's "independence." However, COCA held that his medical opinion was insufficient to prove "medical necessity." The appellate court held that the record does not support the award of a van, stating at 1 19:
[DJunkelgod is able to walk and drive, and she has previously been awarded a scooter and a lift to attach to her own vehicle. The record does not show that more equipment of this nature is necessary and we therefore vacate the award of a lift van.
21 In support of its holding, COCA distinguished this case with Oklahoma Gas & Electric Co. v. Chronister, 2005 OK CIV APP 32, 114 P.3d 455 (cert. denied), in which a van was awarded to a workers' compensation claimant who could not walk. COCA thus distinguished Chromister because Dunkelgod is not paralyzed. Claimant argues Oklahoma law does not require a finding she is paralyzed in order for a van to be awarded. We agree. This Court has never held that paralysis must be shown to prove "medical necessity" for the award of a vehicle with the necessary equipment.
1 22 COCA also refers to Dr. R.'s January 14, 2010 deposition in which he was asked if Claimant was physically able to drive. He opined that he did not know whether she actually needed a van "as much as a car with a big front door and a big seat to get into. I don't know that she needs a van." When asked if a van would be "medically necessary" he answered he did not know. Howev*1114er, on recross examination, Dr. R. elaborated as to why the seooter, which had been previously ordered by the workers' compensation court, was important for Claimant's recovery, thus making the van necessary. He testified that having the scooter would allow her to get out of the house more, which she would like, and to become more social which would be beneficial to her. When asked if a person in her present condition could go to the zoo and walk all day, he stated, "No. Absolutely not." He was asked if that would be a reason she would need the seooter. He testified:
A. -I think yes. If going to Philbrook, the zoo, going to BOK, she would be a whole lot better if she had a scooter for faster movement, and then she could get out of it and park it and do some things. But having that, as long as she wasn't dependent on it all the time, would be a benefit for her.
‘ Q. Okay. So what you recommend is walk when you can, but if it's going to hurt you go ahead and use the Go-Go seooter?
A. That's correct.
Q. And in regards to loading and unloading a Go-Go scooter and doing those things you could see where the rationale comes in regards to the lift van now; right?
A. Yes, sir.
Q. And so far as that may be being reasonable or necessary, you could see under those scenarios where it would be? [emphasis added].
A. - Absolutely, yes, sir.
The record also establishes that Claimant's car is broken down, so a lift attached to an existing vehicle is not an option. Also, Claimant's mother who was previously loading the scooter into a car, has had a double mastectomy and is unable now to assist her.
124 Dr. C.'s report indicates that being able to get around with the use of a lift van would make her more independent which would be beneficial to her. Claimant objected to being transported in a van with strangers who may be sick, as she was worried about the spread of germs. She received a favorable driving evaluation, and Dr. R. stated he saw no problem with her driving, because she has learned to tolerate her pain medication. - Moreover, the evidence shows the great expense of paying for medical transportation and for leasing a van.13 As to purchasing vans with lifts, evidence was presented of four available 2008 Dodge Grand Caravans ranging in price from $16,900.00 to $17,500.00. The mileage ranged from 15,763 to 27,855 on the four vehicles.
T25 By its holding, COCA elevated the required level of proof to a higher standard of review than Claimant anticipated when she presented it at trial. Thus, the same evidence, submitted when the "any competent evidence" standard was in effect, was reviewed by COCA under "the clear weight of the evidence" standard because of the statutory amendments. When a claimant's evidence is presented at trial, he or she should know the standard of review by which 'the evidence will be serutinized. Evidence which is sufficient to meet the "any competent evidence" test may not suffice under the more demanding "against the clear weight of the evidence" standard. If Claimant had known that her evidence would be considered under a different standard, she may have submitted different evidence at trial. All of the hearings and adjudications in this case occurred before August 26, 2011.14
T26 We hold that COCA's review of the award of the van under the "against the clear weight of the evidence" standard destroyed Claimant's right to "benefits," ie., her "award", of the seooter and the van. Using a more stringent standard of review, COCA found the evidence weighed more heavily in Employer's favor as to "medical necessity."
*1115127 Under the "any competent evidence" standard of review and the evidence presented, we hold the "medical necessity" for a van with a lift was shown. The evidence is more than sufficient to show the scooter is necessary for Claimant and that she has to rely on herself to transport it wherever she goes. The van containing the lift equipment is, therefore, a necessary part of the award if the scooter is to have any value at all for her recovery. See Zwahlen v. B.F. Goodrich, 1988 OK 54, 455 P.2d 658; Oklahoma Gas & Electric Co. v. Chronister, supra.
128 At the time of an injury, future amendments to statutes are unknown. Claimants, employers and insurers alike make decisions at that time about whether and how to pursue a claim for workers' compensation. The accrual of these substantive rights, including the appropriate standard of review for a particular claim, cannot be diminished by statutory language claiming otherwise, le., "regardless of the date of injury" found in § 340(D). We, therefore, hold the inserted language "regardless of the date of injury" in 85 0.8.2011 $ 340(D) is a nullity as to claims pending on August 26, 2011. The appellate standard of review in this case is "any competent evidence" because that is the standard in effect on the date of Claimant's injury.
THE STATUTE IN EFFECT AT THE TIME OF CLAIMANT'S INJURY DID NOT LIMIT THE TTD COMPENSATION TO A TOTAL OF 300 WEEKS
129 In holding that Dunkelgod was limited to a maximum of 800 weeks of TTD benefits, COCA stated at T 21:
Dunkelgod is subject to a 300 week maximum award of TTD, both under the version of Section 22 in effect at the time of the injury, based on the reasoning of Ranchwood,15 and under the 2005 amendment to Section 22.16 It is unclear from the record when Dunkelgod reached that point. We vacate the award and remand for determination of when Dunkelgod reached the 300 week maximum.
1 30 Claimant argues that COCA applied the wrong statute for injuries occurring on June 11, 2001. She contends the statute in effect at the time of her injury, 85 0.8.2001 § 22(2)(c),17 contained no limit on TTD as long as good cause was shown for extending benefits beyond the statutory limit of 156 weeks. We agree and hold the law in effect at the time of Claimant's injury included no 300-week maximum for TTD benefits and that "good cause" for additional TTD benefits was shown at the time of the award on July 12, 2010.
1[ 31 We find error in COCA's holding for several reasons. First, Ranchwood is inap-posite to this case. COCA construed the 2001 statute which is also applicable herein. However, the issue was whether the claimant was entitled to additional TTD benefits despite his failure to request them at the 42nd week of the previous award, required by subsection (b) of § 22(2), relating to injuries incurred after November 1, 1994. That issue is not presented here. Next, COCA's application of subsection (b) to apply the 800-week maximum to subsection (c), which contains no such limitation, is clearly error in view of the plain language used in subsection (c). Claimant's injury date clearly and unequivocally places her within subsection (c) of the 2001 statute. Finally, reliance on the 2005 amendment to 85 0.8. § 22(2)(c) is erro*1116neous because her injury occurred on June 11, 2001. On that date, the 2005 statute did not exist. COCA's attempt to use it here, through the application of Ranchwood, supra, contravenes workers' compensation law before,18 and after,19 August 26, 2011.
CONCLUSION
32 The law in effect at the time of injury determines the standard of review in workers' compensation appeals. COCA's application of the "clear weight of the evidence" standard of review destroyed Claimant's constitutionally protected substantive right to have her appeal considered under the "any competent evidence" standard of review. Similarly, consideration of the law on the date of injury also determines the appropriate law to use for determining the amount of TTD benefits. The application of the later-enacted version of 85 0.8 § 22 denied Claimant continuing TTD benefits to which she was entitled.
133 COURT OF CIVIL APPEALS OPINION IS VACATED; WORKERS' COMPENSATION COURTS ORDER IS SUSTAINED AND REMANDED FOR FURTHER PROCEEDINGS.
CONCUR: COLBERT, V.C.J., WATT, WINCHESTER, EDMONDSON and REIF, JJ.
CONCUR IN PART; DISSENT IN PART: KAUGER, COMBS (joins KAUGER, J.) and GURICH, JJ.

. On July 8, 2005, the court ordered TTD benefits to continue until further order. On March 12, 2008, the trial court found Claimant remained temporarily totally disabled and ordered 52 additional weeks of TTD. A similar order was entered on May 5, 2009.


. The three judge panel's order also modified the trial court's order to correct Employer's name, to reserve the issue of injury to the thoracic spine, and to order Employer to pay interest on the accrued portion of the 52 week TTD award. However, as to all other matters in the orders, the panel held: ''The orders filed herein on July *111012, 2010, as modified, shall remain in full force and effect as the orders of this Court."


. Section 26, at the time of Parks and at the time of injury in the present case, June 11, 2001, provided in pertinent part:
B. [The decision of the Court shall be final as to all questions of fact, and except as provided in Section 3.6 of this title, as to all questions of law.


. We explained:
By force of § 26, all findings of fact made in the trial tribunal's decision under review are conclusive and binding unless they have been ascertained to lack support in competent evidence. It is only in the absence of such support that a trial tribunal's decision may be viewed as erroneous as a matter of law and hence subject to appellate vacation. [emphasis in original] [footnotes omitted].
Parks, supra, 684 P.2d at 551-552. At that time, 85 0.$.2001 § 3.6(F) provided:
F. Benefits for an injury shall be determined by the law in effect at the time of injury; benefits for death shall be determined by the law in effect at the time of death.


. Although 85 O.S. Supp.2010, § 3.6(C) did not contain the all-encompassing language found in § 340(D), in Dunlap and Nomac, supra, we relied on the fact that the injuries underlying these claims occurred prior to the effective date of the amendment of § 3.6(C).


. Section 340 provides for "against the clear weight of the evidence'" review without regard to the date of injury, while § 315 ties the benefits to be recovered to the law "at the time of injury.".


. The statute of limitations under the new law enacted in 2011, 85 0.$.2011 § 318, provides in part:
A. The right to claim compensation under the Workers' Compensation Code shall be forever barred unless, within two (2) years after the date of accidental injury or death, a claim for compensation is filed with the Workers' Compensation Court....
The former law, 85 O.S. § 43, was similar to the current law.


. We note that at the time of Claimant's injury, as well as in 2010 when § 3.6 was amended, the statute provided at § 3.6(F) (2001) and § 3.6(G) (2010), as follows:
Benefits for an injury shall be determined by the law in effect at the time of injury; benefits for death shall be determined by the law in effect at the time of death.
The new Code, at 85 0.$.2011 § 315, provides:
Benefits for a single event injury shall be determined by the law in effect at the time of injury. Benefits for a cumulative trauma injury or occupational disease or illness shall be determined by the law in effect at the time the employee knew or reasonably should have known that the injury, occupational disease or illness was related to work activity. Benefits for death shall be determined by the law in effect at the time of death. [emphasis added].


. The former and current statutes are shown below:
85 0.$.2001 § 22(2)(c):
(c) With respect to injuries occurring on or after November 1, 1997, total payments of compensation for temporary total disability may not exceed a maximum of one hundred fifty-six (156) weeks in the aggregate except for good cause shown, as determined by the Court.
85 0.9.2011 § 331:
Except as otherwise provided in this act, the average weekly wages of the injured employee at the time of the injury shall be taken as the basis upon which to compute compensation....


. We held in Cowart, supra, that Art. 5, § 54 prohibited the repeal of an act from destroying a cause of action which had already accrued, even though the action had not been filed before the statute was repealed. 665 P.2d at 317-318.


. Despite the appellate court's reference made to "any competent evidence" it is clear COCA weighed the evidence.


. On May 11, 2009, Dr. C. stated in his written report:
She had a request today to be considered for a lift vehicle which I think would be appropriate in order to give her some degree of independence. Her mother has recently had a double mastectomy and cannot help her with lifting her equipment and the like. I also recommend that she have a new MRI of the lumbar spine and return when this has been done.


. The transportation companies in the report include Medride which is not located in Tulsa, and PMSI which charged $52.08 for the initial load and $170.00 per one-way trip. Leasing a van to accommodate a scooter costs $2799.94 per month, including taxes and insurance.


. The order on appeal, affirming the orders of July 12, 2010, was filed on November 19, 2010. Her Petition for Review was filed on December 8, 2010.


. Ranchwood Auto Lube v. Woessner, 2004 OK CIV APP 24, 86 P.3d 1101.


. 85 0.8. Supp.2005 § 22(2)(c) provided:
(c) With respect to injuries occurring on or after November 1, 1997, total payments of compensation for temporary total disability may not exceed a maximum of one hundred fifty-six (156) weeks in the aggregate except for good cause shown, as determined by the Court. Total payments of compensation for temporary total disability, inclusive of consequential injuries, may not exceed a maximum of three hundred (300) weeks in the aggregate. [emphasis added]


. 85 0.$.2001 § 22(2)(c) provides:
2. - Temporary Total Disability....
[[Image here]]
(c) With respect to injuries occurring on or after November 1, 1997, total payments of compensation for temporary total disability may not exceed a maximum of one hundred fifty-six (156) weeks in the aggregate except for good cause shown, as determined by the Court. [emphasis added].


. See 85 0.$.2001 § 3.6(F):
Benefits for an injury shall be determined by the law in effect at the time of injury;
[[Image here]]


. See 85 § 315:
Benefits for a single event injury shall be determined by the law in effect at the time of injury....